Citation Nr: 0022676	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Wendell M. Sims


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1987.

In a March 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, for additional development of the record.  A 
review of the record reflects that the requested development 
has been completed to the extent possible.  Thus, the case 
has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  Service medical records reflect the veteran was exposed 
to a chemical solvent in May 1986.

2.  A May 1995 VA pulmonary consultation notes an impression 
of a problem with concentric type bronchiolitis obliterans 
that could have developed as a consequence of inhalation of 
toxic fumes in 1986, and interstitial inflammation and 
nontoxicanting granulomas that could also represent a 
reaction to inhalation of toxic materials and/or sarcoidosis, 
particularly in light of evidence of lymphadenopathy on a 
computed tomography scan of the chest.  

3.  In an August 1997 statement, a private physician stated 
that tissues taken from the veteran's sinuses showed very 
similar pathological findings to what had been shown on 
previous lung biopsy, a type of chronic inflammatory process.  
The physician opined that the etiology of this condition was 
unclear, but he did not believe the veteran had sarcoidosis.  
He further opined that there was a good possibility that the 
veteran may be experiencing an inflammatory process of his 
entire airway secondary to exposure to some type of toxic or 
foreign agent.  

4.  The veteran's current respiratory disorder may not be 
disassociated from in-service exposure to a chemical solvent.



CONCLUSION OF LAW

A respiratory disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in March 1983, the veteran's systems were 
clinically evaluated as normal with the exception of pes 
planus.  Chest x-ray was noted as within normal limits.  
Relevant clinical records reflect an assessment of a viral 
upper respiratory infection in December 1983.  A report of 
medical examination dated in December 1985 reflects the 
veteran's systems were clinically evaluated as normal with 
the exception of obesity.  A chest x-ray was not taken.  A 
February 1986 clinical record reflects the veteran was 
splashed with gasoline and complained of burning skin.  The 
veteran's lungs were noted as clear.  An impression of an 
upper respiratory infection was noted in a subsequent 
February 1986 clinical record.  A May 1986 clinical record 
notes the veteran was exposed to a chemical solvent.  The 
record reflects the veteran's left arm, left buttock, left 
underarm, and left leg were exposed when he picked up a 
patient that had been overcome by the chemical.  It was noted 
the veteran had no shortness of breath and his lungs were 
clear.  A subsequent clinical record dated in May 1986 notes 
an impression of a viral syndrome.  The veteran was treated 
for sinus congestion and an upper respiratory infection in 
November 1986.  

A January 1993 private radiology report of the chest reflects 
an impression of right sided pleural effusion with several 
opacities in the peripheral right middle lobe.  These lesions 
were noted to be of inflammatory, infectious, or neoplastic 
etiology.  There was evidence for lymphadenopathy.  
Additional private treatment records dated in 1993 reflect 
complaints of coughing, low-grade fever, loss of weight, 
night sweats, and diarrhea.  Various assessments of viral 
syndrome, sinusitis, probable pneumonia, questionable 
tuberculosis, and questionable atypical organisms were noted.  
Letters from private physicians indicate that a computed 
tomography scan and lung biopsy indicated sarcoidosis was a 
good possibility, but the overall x-ray picture was not 
classic for sarcoid.  

A private office consultation report dated in January 1993 
reflects the veteran was being evaluated for a persistent 
right middle lobe infiltrate.  The examiner noted the veteran 
was a nonsmoker and had never smoked on a daily basis.  
Examination revealed no sinus tenderness, fairly equal breath 
sounds, no crackles, rubs, or wheezes.  An impression of 
persistent cough, weight loss with right middle lobe 
abnormality on chest x-ray, rule out endobronchial 
obstruction with process such as carcinoid, and rule out 
granulomatous disease was noted.  A January 1993 biopsy 
report of the right middle lobe notes that sarcoidosis would 
be a leading possibility, but the inflammation was a little 
more than expected for sarcoidosis.  Extrinsic allergic 
alveolitis was noted as another possibility.  

A June 1994 VA treatment record reflects an impression of a 
history of sarcoidosis, symptomatic for four days.  A July 
1994 chest x-ray report noted an impression of perihilar and 
subcarinal changes described as soft tissue fullness.  
Underlying lymphadenopathy requiring clinical consideration 
was also noted.  

In an August 1994 private radiology report of the chest, an 
impression of no active disease was noted.  Calcified 
granulomas were present bilaterally.  An April 1995 private 
radiology report of the chest reflects an impression of 
subsegmental atelectasis or parenchymal scars in the right 
base.  No acute pathology was identified.  

VA treatment records dated in 1995 reflect complaints of 
shortness of breath in cold air and with exertion.  It was 
noted that the veteran had experienced sarcoidosis like 
symptoms since 1992.  Various assessments of probable asthma, 
allergic rhinitis, polyarthralgia, polymyalgia, and 
sarcoidosis by history were noted.  

A May 1995 pulmonary consultation notes the veteran 
complained of shortness of breath and intermittent episodes 
of productive cough.  It was noted the veteran had 
experienced recurrent episodes of pneumonia and bronchitis 
since 1986, occurring with no seasonal pattern.  It was also 
noted the veteran's symptoms were now occurring daily and 
included a raspy, itchy feeling in the chest, a productive 
cough, and shortness of breath with a hacking cough when 
trying to exercise.  An intermittent fever and occasional 
night sweats were also noted.  It was noted the veteran 
worked as a social services caseworker.  

Upon examination, the lung fields were clear to percussion 
and auscultation with good breath sounds bilaterally, 
although there was some wheezing and rhonchi or coarse rales 
with forceful hyperventilation maneuver.  The examiner noted 
the veteran did not seem to be able to keep a hyperventilate 
maneuver for long.  It was noted that when attempting to take 
deep breaths, the veteran went into coughing episodes.  Chest 
x-rays taken in August 1994 were noted as showing some 
increased interstitial matters in both bases and what 
appeared to be some residual fibrosis in the area of the 
right medial lung.  There was no pleural effusion.  The 
examiner also noted that an April 1995 chest x-ray showed 
some suggestion of loss of volume in the medial aspect of the 
posterior base ascending to the left lower lobe.  An 
impression of a problem with concentric type bronchiolitis 
obliterans was noted.  The examiner opined that this could 
have developed as a consequence of inhalation of toxic fumes 
occurring in 1986.  The examiner further noted that by 
pathology on lung biopsies done by transbronchial lung biopsy 
technique with fibrotic bronchoscopy, it was found that the 
veteran had interstitial inflammation and non-toxicanting 
granulomas.  The examiner opined this could also represent a 
reaction to inhalation of toxic materials and/or sarcoidosis, 
particularly since there was evidence of lymphadenopathy on a 
computed tomography scan of the chest done at about the same 
time.  

An August 1997 statement from a private physician reflects 
that the veteran had been evaluated and treated for chronic 
sinusitis.  It was noted that he had a history of a 
granulomatosis process involving the lungs which was 
documented by biopsy.  The physician stated that the veteran 
presented with chronic sinusitis and underwent surgical 
treatment.  The tissue obtained from his sinuses was 
submitted for pathological evaluation and documented very 
similar pathologic findings to what had been found on his 
previous lung biopsy, namely a type of chronic inflammatory 
process.  Follow-up testing showed no evidence of 
tuberculosis or Wegener's Granulomatosis.  The physician 
opined that the etiology of this condition was unclear, but 
he did not believe that the veteran had sarcoidosis.  The 
physician opined that he believed there was a good 
possibility that the veteran may be experiencing an 
inflammatory process of his entire airway secondary to 
exposure to some type of toxic or foreign agent.  

At his October 1997 hearing before a Member of the Board, the 
veteran testified that he inhaled toxic chemicals during 
active service and subsequently developed problems that were 
misdiagnosed as bronchitis, a cold, pneumonia, and 
sarcoidosis-like symptoms.  (Transcript, page 4).  The 
veteran stated that he suffered from an inflamed respiratory 
tract as a result of inhaling toxic chemicals.  He testified 
that in May 1986, he and his ambulance partner pulled two 
unconscious men from a room full of barrels.  The men were in 
respiratory arrest and the veteran and his partner began to 
try to revive them.  The veteran testified that his chief 
told him that the room contained hazardous chemicals.  He 
reported experiencing itching and scratching at that time.  
(Transcript, page 10).  The veteran testified that after his 
discharge from service, he worked in a mental health hospital 
as a counselor and supervisor, obtained a Bachelor of Science 
Degree in criminal justice, and obtained a Master's Degree in 
social work.  He stated he was currently a practicing 
clinician.  (Transcript, page 20).  

Upon VA examination dated in July 1999, the veteran reported 
experiencing two to three yearly episodes lasting up to three 
months of intense fatigue, lack of energy, and an inability 
to even go out and play with his son.  He reported 
experiencing vertigo and lungs filled with a gooey fluid 
causing difficulty breathing.  The lungs were clear to 
auscultation even on forced expiration.  There was no 
peripheral adenopathy in the epitrochlear area and no 
hepatosplenomegaly.  It was noted that chest x-rays dated in 
1995 and in 1999 showed a very minimal right lower lung field 
curving fibrotic looking area.  The examiner opined that the 
illness occurring in 1993 and what relationship it had to the 
veteran's military service could not be determined.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
bronchiectasis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that the evidence for and against the 
veteran's claim of entitlement to service connection for a 
respiratory disorder is in relative equipoise.  The claim is 
supported by the May 1986 service medical record documenting 
the veteran's exposure to a chemical solvent, the May 1995 VA 
pulmonary consultation report, and the August 1997 private 
physician statement.  The May 1995 VA physician opined that 
the veteran had a concentric type bronchiolitis obliterans, 
which could have developed as a consequence of inhalation of 
toxic fumes in 1986.  The examiner further noted that biopsy 
of the lung showed interstitial inflammation and 
nontoxicanting granulomas which could also represent a 
reaction to inhalation of toxic materials and/or sarcoidosis, 
particularly since there was evidence of lymphadenopathy on a 
computed tomography scan.  These findings are consistent with 
the August 1997 private physician opinion that it was a good 
possibility the veteran was experiencing an inflammatory 
process of his entire airway secondary to exposure to some 
type of toxic or foreign agent.  

However, the July 1999 VA examiner opined that the illness 
occurring in 1993 and what relationship it had to the 
veteran's military service could not be determined.  In light 
of that evidence as well as the use of the terms "could" 
and "possibility" in the aforementioned opinions, the Board 
recognizes that the objective evidence is less than 
overwhelmingly in the veteran's favor.  However, the record 
clearly shows exposure to a chemical solvent during service 
and two of three physicians have opined that the veteran's 
respiratory condition could be, or with good possibility is, 
related to in service exposure to a toxic substance.  In 
light of these opinions, the Board is unable to conclude that 
the preponderance of the evidence is against the veteran's 
claim.  The Board notes that the July 1999 VA examiner did 
not state that the veteran's current condition was not caused 
by the in-service incident, only that a relationship could 
not be determined.  Accordingly, it appears that there is an 
approximate balance of the positive and negative evidence 
regarding the merits of the issue.  With all reasonable doubt 
resolved in favor of the veteran, service connection for a 
respiratory disorder is warranted.



ORDER

Service connection for concentric-type bronchiolitis 
obliterans is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

